Citation Nr: 1122195	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include depression, a dysthymic disorder, major depressive disorder and bipolar disorder. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to August 1989.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

At the outset, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, 'the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter.'  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

Here, the Veteran was denied service connection for depression in a March 2006 rating decision.  It does not appear that the RO considered whether the Veteran may have been entitled to service connection for PTSD, as there was no diagnosis of PTSD contained in the record before the Board at that time, and the Veteran did not even raise the question of such a diagnosis.  The RO therefore limited its determination to whether depression was related to service.  Thus, the Board finds that the claim of service connection for PTSD, considered by the RO in the July 2009 rating decision on appeal, is a new claim rather than part of the previously denied claim for service connection for an acquired psychiatric disorder.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim based on a new diagnosis is a new claim, and is adjudicated without regard to prior denials that did not consider that diagnosis); Velez, supra.  Therefore, the psychiatric issues on appeal have been framed as (1) whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include depression, a dysthymic disorder, major depressive disorder and bipolar disorder and (2) entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  In a decision dated in March 2006, the RO denied a service connection claim for depression (claimed as a mental disorder) on basis that the evidence failed to show that the claimed disorder was incurred in or caused by service; the Veteran did not appeal the March 2006 decision within one year of being notified.

2.  The evidence received since the March 2006 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder to include depression, a dysthymic disorder, major depressive disorder and bipolar disorder. 

3.  The preponderance of the evidence is against a finding that the Veteran currently has PTSD according to the DSM-IV criteria. 


CONCLUSIONS OF LAW

1.  The March 2006 rating decision, which denied the Veteran's service connection claim for depression (claimed as a mental disorder) is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  The evidence received subsequent to the March 2006 RO decision is not new and material, and the requirements to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, a dysthymic disorder, major depressive disorder and bipolar disorder, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2010).

3.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to his PTSD claim, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the same February 2009 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

The notice letter provided to the Veteran in February 2009 also included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  He was informed that his claim for depression had been previously denied based on the finding that although he had a diagnosis of depression as early as 1993, service treatment records were silent as to any treatment or diagnosis of depression while in service and there was no evidence of a compensable diagnosis of psychosis within the presumptive one year period after discharge from service.  He was told that he had to submit evidence that related to that fact.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO obtained VA treatment records, and the Veteran submitted private treatment records.  Additionally, the Board finds that an August 2009 inquiry by the RO to the Social Security Administration (SSA) reflected that there were no records pertaining to the Veteran.  

The Board has also considered that the May 2010 SOC indicates that the RO reviewed the Veteran's Virtual VA (VVA) records, and that the result of the review was negative for medical records pertinent to the Veteran's claim.  The Board has reviewed the Veteran's VVA file and comes to the same conclusion.  The Veteran's VVA file contains nothing more than two notice letters and two rating decisions.  The VVA file contains no medical records.  Therefore a Remand to obtain these records is not necessary.  

Next, a specific VA examination and opinion was obtained in June 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2009 VA examination and opinion obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the PTSD issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board recognizes that the June 2009 VA examiner additionally addressed the etiology of the Veteran's depression.  However, the Board notes that VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured. Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.) 

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement to service connection for a mental disorder in September 2005.  In a March 2006 rating decision, the RO denied the Veteran's claim for depression (claimed as a mental disorder) on the basis that his depression was not incurred in nor caused by service.  The Veteran did not appeal and that decision became final.  38 C.F.R. § 20.1103.

The Veteran most recently filed a claim of entitlement to service connection for an acquired psychiatric disorder in January 2009.  In July 2009, the RO reopened his claim but denied it on the merits.  He appealed. 

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Board finds that new and material evidence has not been submitted since the last final rating decision.  The evidence of record at the time of the last final rating decision in March 2006 consisted of service treatment records and VA and private treatment records.  The RO essentially determined that the medical evidence did not establish that his depression was incurred in or caused by service. 

The evidence added to the record since the last final rating decision includes the report of a June 2009 VA examination and VA and private treatment records documenting continued treatment for this disorder and a dysthymic disorder, major depressive disorder and bipolar disorder.  While "new" in the sense of not being previously of record, the evidence is not material because it does establish a link between the Veteran's service and his current acquired psychiatric disorder.  In fact, the June 2009 VA examiner, after reviewing the claims file and considering a history provided by the Veteran determined that it was more likely than not that the Veteran's depression was related to his chronic substance abuse issues and resulting job loss/relationship problems.  He based this determination on a review of the Veteran's claims file, VA treatment records, and interview. 

The new evidence provided since the last final rating decision additionally includes statements from the Veteran, asserting a relationship between his disorder and service.  The Veteran continues to assert that his disorder had its onset during his active service.  This evidence is essentially a repetition of the arguments proffered when his claim was previously considered and is therefore neither new nor material.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

Moreover, the lay statements proffered by the Veteran cannot be considered material as to the crucial medical question presented, whether service caused the Veteran's acquired psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010).  Indeed, as noted, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons, such as the Veteran, are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted '[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.'  The Board is clearly aware of the relaxed standard that has developed over the recent years with respect to accepting lay evidence in lieu of a medical opinion.  However, the Board is equally aware of no Court decision that has overruled the holding in Routen.

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to relate the Veteran's acquired psychiatric disorder to his active service.  The newly submitted evidence of record, while showing current treatment for an acquired psychiatric disorder, still fails to show that his current acquired psychiatric disorder is related to his active service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  There was only one unproven element and that element remains to be proved.

Therefore, the Board concludes that the evidence received since the March 2006 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.  As such, new and material evidence sufficient to reopen the Veteran's claim has not been received.  Therefore, his claim must be denied.

III. Service Connection

As noted above, the Board will now separately consider whether the Veteran is entitled to service connection for PTSD. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations outlines above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

The law provides that '[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.'  38 C.F.R. § 3.304(f)(2) (2010).

Until recently, a non-combat veteran's lay testimony, by itself, was typically not enough to establish the occurrence of the reported stressor.  However, the Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  See 75 Fed. Reg. 39,843 - 39852 (July 13, 2010).  
 
The Veteran's claim of service connection for PTSD is primarily based on the stressor of coming under enemy and friendly fire while participating in the "Grenada Operations."  The Veteran reported on a VA Form 21-0781 that when he arrived he was ordered to exit the rear of the airplane and while doing this a hail of bullets from opposing forces hit the plane. He reported that he was assigned to a Listening Post Observation Post.  He indicated that while there he was fired upon by an unknown enemy source and the bullets came so close to him that he could see the grass blades fall down as the bullets passed.  He also reported the sound of the bullets whistling passed his ears.  

The Veteran reported that a truck he was in came under what appeared to be enemy fire.  The Veteran indicated that he was able to jump off the truck as it rolled back down a hill but that it had flipped over and landed on top of his Squad Leader.  He additionally noted that a bomb was dropped close by to him, during a friendly fire attack, and he felt the concussion of the explosion.  He reported that three civilians were injured during this friendly fire fight.  He has also alleged the stressor of seeing dead human corpses which pigs were feeding on while he was patrolling the area.  

The Veteran's personnel records confirm that he served in Grenada and was paid imminent danger pay between October 1983 and November 1983.  He was assigned to the 307th Engineer Battalion during this time period.  Internet research submitted by the Veteran, regarding his Battalion, confirms that they were deployed on October 25, 1983 to invade the Caribbean Island of Grenada.  The claimed stressors of being in fear while on the receiving end of incoming/hostile fire appear consistent with the places, types, and circumstances of his combat service.  38 U.S.C.A. § 1154 (West 2002).

However, the Board need not delve into the question of whether or not the Veteran has presented evidence of a verifiable stressor.  The Veteran's claim for service connection for PTSD fails based on the want of evidence demonstrating that he is currently diagnosed with PTSD.  

A key element to establishing service connection is to show that the Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  The Court has held that a condition or injury incurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

Here, while the Veteran complains that he suffers from PTSD, the Board has reviewed all medical records and there is no diagnosis of PTSD of record.  Rather, while the record shows that the Veteran has a long history of psychological problems, and that PTSD was suspected at one point, a diagnosis of PTSD has never been entered.  For example, although a September 2005 VA PTSD screen was positive, a diagnosis of PTSD was not rendered at that time.  A March 2008 VA treatment record noted a diagnosis of rule out PTSD.  The Veteran reported feeling possible PTSD from his combat exposure in Grenada.  The VA practitioner noted that the Veteran endorsed a few symptoms of PTSD, which may require evaluation and possibly ruled out.  A June 2008 VA PTSD Evaluation noted a diagnosis of dysthymic disorder; alcohol dependence, in early full remission; and rule out PTSD.  The treating practitioner noted that she was not convinced that the Veteran met the criteria for a diagnosis of PTSD.  She commented that although he endorsed numerous symptoms, the majority of those symptoms (i.e. flashbacks, avoidance, nightmares) were actually related to him missing his military life and his desire to be back in it.  She attributed his isolation and uneasiness in crowds to be long-standing and predate his military service.  She noted that his sleep problems may be due to many years of problem drinking.  A March 2008 VA treatment record noted a diagnosis of rule out PTSD. 

An August 2008 VA treatment record similarly noted a diagnosis of rule out PTSD.  A September 2008 VA treatment record noted that the Veteran was scheduled to start a 10-week PTSD symptom management group in November 2008.  The Board has considered several VA Group Therapy notes which reference a problem of "PTSD." See December 2008 and January 2009 VA Group Treatment notes.  The Veteran clearly participated in a PTSD Clinic Group therapy.  A July 2009 VA group treatment note reflected that the Veteran reported continued sobriety since 2008 but increasing struggles with PTSD symptoms.  However, mere treatment within a PTSD therapeutic setting does not necessarily mean that the Veteran was diagnosed as having PTSD.  Indeed, a review of the group therapy records fails to establish a PTSD diagnosis as per DSM-IV.  

Nevertheless, a VA examination was undertaken in June 2009 for the express purpose of determining whether or not the Veteran had a diagnosis of PTSD.  The VA examiner reviewed the Veteran's claims file, considered the Veteran's history and performed a psychiatric examination.  He considered the Veteran's combat experience in Grenada.  The VA examiner administered the Clinician Administered PTSD Scale (CAPS) and Structured Clinical Interview for DSM-IV (SCID).  The VA examiner concluded that the Veteran did not meet the criteria for PTSD using the CAPS and SCID.  He noted that the Veteran endorsed two avoidance and numbing symptoms and the threshold is three symptoms.   The VA examiner diagnosed the Veteran with depressive disorder not otherwise specified and alcohol and cocaine dependence in full remission.  He concluded that the Veteran did not meet the criteria for PTSD, although he did meet the criteria for a depressive disorder NOS.  The VA examiner opined that it was less likely as not that the Veteran's depressive disorder was the result of or related to his military service.  He indicated that it was more likely that the depression was related to the Veteran's chronic substance abuse issues and resulting job loss and relationship problems. 

The Board finds that the June 2009 VA examination and opinion are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file.  Moreover, the VA examiner interviewed the Veteran, and conducted a psychiatric evaluation.  The Board finds the VA examiner's opinion that the Veteran does not have a diagnosis of PTSD to be of great probative value.

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of a DSM-IV PTSD diagnosis during the period under appellate review.

Consideration has been given to the Veteran's assertion that he suffers from a PTSD due to his in-service stressors.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

In this case, however, the Veteran lacks the competence to diagnose PTSD. Rather, this diagnosis must be made by a mental health profession pursuant to the Diagnostic and Statistical Manual of Mental Disorders, 4th. Edition.  The Board finds that the identification and diagnosis of PTSD requires a level of medical expertise that the Veteran does not possess.  Therefore, the Veteran's unsubstantiated statements regarding a purported diagnosis of PTSD are found to lack competency.  Moreover, the Board finds that the medical evidence against the claim, especially the fact that it ultimately has been determined he does not have PTSD according to the DSM-IV criteria, probatively outweighs his unsubstantiated lay testimony to the contrary.

In sum, there is no competent medical evidence of record confirming the Veteran has PTSD according to VA regulation, 38 C.F.R. § 4.125(a), which in turn references the DSM-IV.  As there is no medical evidence establishing a current diagnosis of PTSD, there cannot be a discussion as to whether there exists a medical nexus between military service and such disability.  Since the Veteran does not have PTSD, the claim must be denied by operation of law.


ORDER

New and material evidence not having been received, the Veteran's application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, a dysthymic disorder, major depressive disorder and bipolar disorder is denied. 

Service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


